Citation Nr: 0007688	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-01 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 22, 1996, 
for a compensable, 10 percent, rating for a service-connected 
scar, midline of skull, residual of a head injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in 
Philadelphia, Pennsylvania, that granted an earlier effective 
date of July 22, 1996, for a compensable, 10 percent, rating 
for the veteran's service-connected scar, midline of skull, 
residual of head injury.

At a hearing at the RO in June 1997, the veteran appeared to 
raise a claim of service connection for headaches.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 1993 the RO granted service connection for a 
scar, midline of skull, residual of a head injury and 
assigned a 0 percent rating.  The veteran appealed the 
initial rating assigned and the rating was confirmed by the 
Board by decision dated in April 1996.

2.  In August 1996 the RO received private medical evidence 
pertaining to the veteran's service-connected scar, midline 
of skull, residual of a head injury, constituting an informal 
claim for a compensable rating for this disability.

3.  The earliest date that it was factually ascertainable 
that the veteran's disability had increased in severity was a 
private medical report which was dated July 22, 1996.



CONCLUSION OF LAW

The assignment of an effective date earlier than July 22, 
1996, for a compensable, 10 percent, rating for the veteran's 
service-connected scar, midline of skull, residual of a head 
injury, is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's available service medical records consist of 
his enlistment and examination reports and show that he had 
normal evaluations of his head and skin at his April 1946 
separation examination.  This separation examination report 
also shows that he had an appendectomy scar and an abrasion 
on his nose.

In May 1992 the veteran filed a claim of service connection 
for a head injury which he reportedly sustained in 1945 when 
a "projecto" shell fell on his head.  He said that he was 
treated in sick bay by the ship's doctor, Dr. F.W. Reichardt, 
who had suggested a transfer or medical discharge, but that 
he had elected to stay on the ship.

In a September 1992 rating decision the RO denied the 
veteran's claim of service connection for a head injury on 
the basis that his service medical records did not show a 
head injury.

The veteran's spouse submitted letters to the VA in October 
1992 and November 1992 attesting to the veteran's inservice 
head injury.  She said that the veteran had been seen in sick 
bay a few times and had had sutures removed.  She also said 
that the severe blow to the veteran's head took a long time 
to heal.

In December 1992 the RO received statements from two of the 
veteran's fellow servicemen who had served with him and had 
been present when he sustained a head injury on board a navy 
ship.  In this regard, they said that they had been in the 
process of passing a projectile (weighing between 50 to 55 
pounds ) down a ladder when the projectile slipped striking 
the veteran on the head.  They said that the incident gave 
the veteran a concussion and laceration and that the ship's 
doctor had wanted to transfer the veteran to a hospital, but 
that he had elected to stay on board.

In January 1993 the RO received a letter from Dr. Reichardt, 
who said that he had been the medical officer on board the 
veteran's ship in 1944 and 1945 and had treated the veteran 
for a skull laceration and suture repair.  He said that 
additional details concerning the injury were no longer 
available to him either by record or recall.

On file is a February 1993 VA examination report which notes 
that the veteran had had a laceration to his scalp in service 
which was closed.  The report also notes that there was no 
evidence of brain injury since that time, but that the 
veteran complained of headaches over the years which had 
increased in severity. On examination the veteran had a two-
inch scar over the superior aspect of his head in the 
midline, with no other abnormalities.  The veteran was 
diagnosed as having a laceration, scalp, and concussion by 
history.

In June 1993 the RO granted service connection for scar, 
midline of skull, residual of a head injury, and assigned a 0 
percent rating.

In a substantive appeal dated in August 1993, the veteran 
said that the scar on the top of his head was noticeable and 
disfiguring.

At a hearing at the RO in February 1994, the veteran 
testified that he was embarrassed by the scar on his head and 
that sometimes the scar felt tight or tender.

In written argument in March 1996, the veteran's 
representative stated that "a tender scar [was] a point of 
contention".

In an April 1996 decision the Board denied a compensable 
rating for the veteran's service-connected scar, midline of 
skull, residual of a head injury.

In August 1996 the RO received a private medical report dated 
July 29, 1996, from a private physician who said that he had 
seen the veteran in his office on July 22, 1996, for 
complaints related to a scar on the top of his head.  The 
physician said that the scar was approximately a 2 centimeter 
by 2 centimeter angled line.  He also said that there was no 
swelling, edema, atrophy or keloids noted over the area, but 
that palpation produced pain according to the veteran.  He 
further said that there was a definite discoloration of the 
cicatrix since the veteran's scalp was somewhat tan and the 
cicatrix did not tan.  He added that the contrast was easily 
notable and recommended that the veteran use nonsteroidal 
anti-inflammatory medication.

In an October 1996 rating decision the RO determined that the 
veteran had a moderately disfiguring scar and increased his 
service-connected scar, midline of skull, residual of a head 
injury, to 10 percent disabling effective on October 2, 1996.

In November 1996 the veteran's representative filed a claim 
for an earlier effective date on behalf of the veteran for 
his service-connected scar, midline of skull, residual of a 
head injury.

In a December 1996 rating decision the RO granted an earlier 
effective date of July 22, 1996, for the 10 percent rating 
for the veteran's service-connected scar, midline of skull, 
residual of a head injury.

At a hearing at the RO in June 1997, the veteran's wife 
testified that the veteran was entitled to an effective date 
back to February 1994 because it was at a February 1994 
hearing that the scar "came into effect".  The veteran 
testified that the scar was on the top of his head, was 
sensitive to touch and had always been that way.

The record contains a February 1998 letter from the veteran's 
wife to the veteran's representative stating that the veteran 
still wanted an effective date back to the date that he 
originally filed his claim, in May 1992.

II.  Legal Analysis

The regulation governing the assignment of an effective date 
for an award of increased compensation is contained in 
38 C.F.R. § 3.400(o)(2) (1999) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within one year from such date otherwise, the 
effective date will be the date of VA receipt of the claim.   
See also 38 U.S.C.A. § 5110(b)(2) (West 1991) (to the same 
effect).  

Monetary payments based on an award or an increased award of 
compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

The veteran contends that he is entitled to a compensable 
rating for his service-connected scar, midline of skull, 
residual of a head injury back to the date that he originally 
filed his claim, in May 1992.  He basis his contention on the 
fact that his scar has not changed since service.  
Alternatively, he contends that the effective date should at 
least date back to February 1994 at which time he gave 
hearing testimony specifically regarding the scar.

As the veteran has stated, he filed his original claim of 
service connection for a head injury in May 1992.  The RO 
denied this claim in September 1992.  Subsequently, in June 
1993, the RO granted service connection for scar, midline of 
skull, residual of a head injury, and assigned a 
noncompensable rating which the veteran appealed.  This 
appeal reached the Board in April 1996 and the Board 
confirmed the noncompensable rating.  The decision by the RO 
in June 1993 is subsumed by the Board's decision in April 
1996.  Since the Board's April 1996 decision constitutes 
final resolution of the veteran's earlier claim, his belief 
that he is entitled to an effective date back to his original 
May 1992 claim is not feasible.  The Board's decision is 
final in the absence of clear and unmistakable error.  See 
38 C.F.R. §§ 20.1400, 20.1403.  It is to be pointed out, 
however, that clear and unmistakable error in the prior 
decision by the Board has not been alleged.  

Following the Board's April 1996 decision, in August 1996, 
the RO received a July 1996 medical statement from a private 
physician who said that he had seen the veteran on July 22, 
1996, for complaints related to the scar on his head.  In 
this regard, the physician said that the scar was a 2 
centimeter by 2 centimeter angled line and that there was no 
evidence of swelling, edema, atrophy or keloids in the scar 
area.  He also said that palpation produced pain according to 
the veteran and that there was definite discoloration of the 
cicatrix which was in contrast to the veteran's otherwise 
tanned scalp.  He said that this contrast was easily notable 
during the examination.

This July 1996 medical report constitutes an informal claim 
for an increased rating for the veteran's service-connected 
head scar.  This is in accordance with the provisions of 
38 C.F.R. § 3.157(b)(2) (1999) which state that the date that 
evidence from a private physician is received will constitute 
the date of an informal claim for increased benefits when the 
evidence furnished by or on behalf of the claimant is within 
the competence of the physician and shows the reasonable 
probability of entitlement to benefits.  

In this case, the physician who conducted the July 22, 1996, 
evaluation is considered competent to give findings in regard 
to the veteran's head scar.  As to whether this report shows 
a reasonable probability of entitlement to compensable 
benefits, attention must be directed to VA's rating schedule 
for skin disabilities.  38 C.F.R. Part 4.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 0 percent 
rating is warranted for a slight disfiguring scar of the 
head, face or neck, a 10 percent rating is warranted for a 
moderately disfiguring scar of the head, face or neck, and a 
30 percent rating is warranted for a severely disfiguring 
scar of the head, face or neck, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.

The physician's finding in July 1996 of definite 
discoloration of the cicatrix on the veteran's scalp 
producing a notable contrast to the rest of his scalp 
constitutes evidence sufficient to create a reasonable 
probability of entitlement to a compensable rating under Code 
7800.  Consequently, this evidence constitutes an informal 
claim for a compensable rating for the veteran's service-
connected scar, midline of skull, residual of a head injury.  
Since the RO received this evidence in August 1996, August 
1996 is the date of the informal claim.  38 C.F.R. 
§ 3.157(b)(2).  

Having decided that a claim for a compensable rating 
following the Board's April 1996 decision was constructively 
filed no earlier than August 1996, consideration must next be 
given to whether it was factually ascertainable that the 
veteran was entitled to a compensable, 10 percent, rating 
prior to this date (provided that the claim was received 
within one year of the increase).  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 
(1997; VAOPGCPREC 12-98. 

In answering this question, attention must again be directed 
to the July 1996 private medical report which provides the 
earliest post April 1996 evidence supporting a 10 percent 
evaluation under VA's rating schedule pertaining to skin 
disabilities.  38 C.F.R. § 4.118.  In this regard, the 
physician's finding on July 22, 1996, of discoloration of the 
veteran's head scar and his notation of an easily notable 
contrast between the scar and the rest of the veteran's scalp 
is evidence sufficient to meet the criteria for a 10 percent 
rating under Code 7800 for a moderately disfiguring scar on 
the veteran's head.  38 C.F.R. § 4.118, Code 7800.  It 
follows that since July 22, 1996, is the date that it was 
factually ascertainable that the veteran was entitled to a 
compensable, 10 percent, rating for his service-connected 
scar, midline skull, residual of a head injury, and this date 
does not precede the veteran's August 1996 claim for an 
increase by more than one year, it is the appropriate 
effective date.  38 C.F.R. § 3.400(0)(2); Harper, supra.

As the weight of evidence is against the claim for an 
effective date earlier than July 22, 1996, for a compensable, 
10 percent, rating for the veteran's service-connected scar, 
midline of skull, residual of a head injury, the benefit-of-
the-doubt rule is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The assignment of an effective date earlier than July 22, 
1996, for a compensable, 10 percent, rating for the veteran's 
service-connected scar, midline of skull, residual of a head 
injury, is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

